DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 2, 6-8 and 24-26 are pendingClaims 3-5 and 9-23 are cancelled
Claims 1, 2 and 6 are currently amended
Claims 1, 2, 6-8 and 24-26 are rejected

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-8 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the remaining life” on line 31.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2, 6-8 and 24-26 are also rejected since these claims depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6-8 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2004/0118764 A1) (hereinafter “Miller”) in view of Wieczorek et al. (US 2011/0259802 A1) (hereinafter “Wiec”).

Regarding Claim 1:
Miller teaches a fuel water separator filter system (see FIG. 1, fuel system 9) (see paragraphs 1, 8 and 16 – “filtering fuel for an engine…multiple fuel filter pump module”), comprising:
A first detachable fuel filter assembly 15 is preferably attached to the dual fuel filter head portion 23 of the module housing 18 upstream from the fuel pump 17, and a second detachable fuel filter assembly 16 is preferably attached to the dual fuel filter head portion 23 downstream from the fuel pump 17”) (see paragraph 34 – “the dual fuel filter pump module 14 will be attached to the engine 10 by mounting the module housing 18 to the engine housing 11 in a conventional manner…could be mounted to the chassis of the vehicle or work machine…can be mounted on various types and sizes of engines”), 

(Examiner’s note:  Although Miller teaches the module 14 as a whole is mounted to an engine and/or could be mounted to the chassis of the vehicle or work machine, Miller discloses the present invention operates similarly including any number of fuel filters (including one, two or three fuel filters) (see paragraph 16), and it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fuel system of Miller to have the first fuel water separator filter mounted to a chassis of a vehicle, and the second fuel water separator filter mounted to an engine of the vehicle, as claimed, to achieve the desirable result of allowing a fuel to flow in a specific flow pattern from one filter to a second filter to produce a purified flow stream.)

the first fuel water separator filter including:
A first detachable fuel filter assembly 15 is preferably attached to the dual fuel filter head portion 23 of the module housing 18 upstream from the fuel pump 17, and a second detachable fuel filter assembly 16 is preferably attached to the dual fuel filter head portion 23 downstream from the fuel pump 17”) (see paragraph 34);
		A filter removably coupled to the filter head (see FIG. 2, filter 15) (see FIG. 5, first fuel filter 30a) (see paragraphs 29-30 – “The first detachable fuel filter assembly 15 includes a first fuel filter 30a…”), the filter comprising:
			A filter shell (see FIG. 5, fuel filter assembly housing 43) (see paragraphs 29-30 – “a fuel filter assembly housing 43…”),
			A filter element disposed within the filter shell (see FIG. 5, filter element 45) (see paragraphs 29-30 – “Each fuel filter 30a and 30b includes a cylindrical core defining a center passage 46, and a filter element 45 comprised of a medium…”), and 
			A water-in-fuel sensor disposed within the filter shell (see paragraphs 29-30 – “the first fuel filter assembly 15 could include any type of water-in-fuel sensor known in the art…an electrical water-in-fuel sensor or a water level indicator…”); and
		An electronic module (see FIG. 1, fuel filter pump module 14) attached only to the filter head of the first fuel water separator filter (Examiner’s note:  Miller discloses the present invention operates similarly including any number of fuel filters (including one, two or three fuel filters) and/or in a series configuration (see including any number of fuel filters”).  As a result of a single fuel water separator filter, Examiner is interpreting the electronic module is attached only to the filter head of the single fuel water separator filter (see FIG. 2, dual fuel filter pump module 14 attached to the filter head portion 23) (see paragraphs 19-21 – “The dual fuel filter pump module 14 includes a module housing 18.  The module housing 18 includes a pump housing 20 and a dual fuel filter head portion 23…the pump housing 20 defines a pump opening within which a fuel pump 17 is installed…The detachable fuel filter assemblies 15 and 16 could be attached to the dual fuel filter head portion 23 in any conventional manner…threadibly mating fuel filter assembly 15 and 16 to the head portion 23”), the electronic module including:
			An electronic module chamber (see FIG. 2, module housing 18) comprising a fuel inlet configured to receive fuel and a fuel outlet configured to expel the fuel after being filtered by the filter element (see FIG. 2, housing fuel inlet passage 40 and a housing fuel outlet passage 41) (see FIG. 5, a first filter inlet 31 which is in fluid communication with a housing inlet 40 and receives fuel, a filter element 45 and a first filter outlet 32 for expelling the fuel after being filtered by the filter element 45) (see paragraphs 19-21 – “The module housing 18 defines a housing fuel inlet passage 40 and a housing fuel outlet passage 41…”) (see paragraphs 29-30), 
			A differential pressure sensor disposed within the electronic module chamber and configured to measure a pressure drop only across the first fuel water separator filter (Examiner’s note:  this claim limitation is intended use of a differential pressure sensor) (see paragraph 18 – “the dual fuel filter pump module 14 including various types of electronically-controlled and/or electrically-powered components, including…fuel temperature sensor, a pressure sensor, a fuel pump, a water-in-fuel sensor, and a fuel heater.  The pressure sensor could sense the pressure differential across the filters, and communicate such to the electronic control module 24…”),
			A heater disposed on a base of the electronic module chamber, the base being proximate to the filter head (see paragraph 18 – “the dual fuel filter pump module 14 including various types of electronically-controlled and/or electrically-powered components, including…fuel temperature sensor, a pressure sensor, a fuel pump, a water-in-fuel sensor, and a fuel heater…”) (see paragraph 29 – “the first fuel filter assembly 15 could also include a fuel heater of various types…a coil heater positioned below the fuel filter 30a and/or a thin film heater attached to an inner surface 59 of the fuel filter assembly housing 43”) (Examiner’s note:  Although Miller teaches a dual fuel filter pump module 14 including a fuel heater, it would have been obvious before the effective filing date of the claimed invention to modify the fuel water separator filter system of Miller to have the fuel heater disposed on a base of the electronic module chamber (the base being proximate to the filter head) to produce a heated filtered fuel before exiting the filter system),
			An electrical contact (see FIG. 3, conductor pin portion 69) disposed on the base of the electronic module chamber (see FIG. 3, pin portion 69 disposed within the module housing 18 which further includes the pump housing 20 and head portion 23), the electrical contact configured to be electrically coupled to the water-in-fuel sensor when the filter is coupled to the filter head (the electrical socket 28, the the electrical socket 28 is included within the pump housing 20…the first communication line 25 includes a connector that mates with the electrical socket 28 in order to electrically connect the electronic control module 24 to the electrically-powered fuel pump 17 and any other electrically powered or controlled components of the dual fuel filter pump module 14, including…primary fuel pressure sensor, a fuel temperature sensor, a fuel filter heater, and a water-in-fuel sensor…”) (see paragraph 25 – “Conductors are preferably positioned so that a pin portion 69 is exposed through the external face 66 in the socket 28…conductors include a conductor pin…”), and
			An electrical connector (see FIGS. 2-3, electrical socket 28) (see paragraph 21 – “the electrical socket 28 is included within the pump housing 20…the first communication line 25 includes a connector that mates with the electrical socket 28 in order to electrically connect the electronic control module 24 to the electrically-powered fuel pump 17 and any other electrically powered or controlled components of the dual fuel filter pump module 14, including…primary fuel pressure sensor, a fuel temperature sensor, a fuel filter heater, and a water-in-fuel sensor…”); and
	A second fuel water separator filter configured to receive the fuel after being filtered by the first fuel water separator filter (see FIG. 2, second detachable fuel filter assembly 16) (see FIG. 5, second fuel filter 30b) (see paragraph 21 – “…a second detachable fuel filter assembly 16 is preferably attached to the dual fuel filter head portion 23 downstream from the fuel pump 17”) (see paragraphs 29-30), the the dual fuel filter pump module 14 will be attached to the engine 10 by mounting the module housing 18 to the engine housing 11 in a conventional manner…could be mounted to the chassis of the vehicle or work machine…can be mounted on various types and sizes of engines”), 

(Examiner’s note:  Although Miller teaches the module 14 as a whole is mounted to an engine and/or could be mounted to the chassis of the vehicle or work machine, Miller discloses the present invention operates similarly including any number of fuel filters (including one, two or three fuel filters) (see paragraph 16), and it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fuel system of Miller to have the first fuel water separator filter mounted to a chassis of a vehicle, and the second fuel water separator filter mounted to an engine of the vehicle, as claimed, to achieve the desirable result of allowing a fuel to flow in a specific flow pattern from one filter to a second filter to produce a purified flow stream.)

	Wherein the first fuel water separator filter is disposed upstream of the second fuel water separator filter (see paragraph 21 – “A first detachable fuel filter assembly 15 is preferably attached to the dual fuel filter head portion 23 of the module housing 18 upstream from the fuel pump 17, and a second detachable fuel filter assembly 16 is preferably attached to the dual fuel filter head portion 23 downstream from the fuel pump 17”), and
Examiner’s note:  Miller teaches multiple filters in a fuel water separator filter system including a differential pressure sensor and an electronic control module 24, wherein the differential pressure sensor is in communication with the electronic control module to further detect when a pressure value exceeds a threshold and therefore a filter needs to be replaced (remaining life of the filter has been exceeded)) (see paragraph 18 – “the dual fuel filter pump module 14 including various types of electronically-controlled and/or electrically-powered components, including…fuel temperature sensor, a pressure sensor, a fuel pump, a water-in-fuel sensor, and a fuel heater.  The pressure sensor could sense the pressure differential across the filters, and communicate such to the electronic control module 24…”).
	Although Miller teaches an electrical contact (pin portion 69 including a conductor pin) and an electrical connector (socket 28), wherein the electrical connector is configured to transfer power and/or signals between the differential pressure sensor, the fuel heater, the temperature sensor, the water-in-fuel sensor and a control module (see paragraph 18 – “the dual fuel filter pump module 14 including various types of electronically-controlled and/or electrically-powered components, including, but not limited to, a fuel temperature sensor, a pressure sensor, a fuel pump, a water-in-fuel sensor, and a fuel heater”), Miller does not specifically teach wherein the electrical contact extends axially towards the filter.
sensor contacts 12a, 12b, 12c are configured as pin-like structures”) (see Wiec paragraphs 48-49), wherein the pin-like structures appears to include metal contacts or conductors extending towards the filter to further detect water levels by conductivity (see Wiec FIGS. 1A, 8B, 10 and 11A) (see Wiec paragraphs 2, 29, 30, 48, 49 and 53).
Miller and Wiec are analogous inventions in the art of teaching a fuel water separator filter system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fuel water separator filter system of Miller to include an electrical contact (metal pin-like contacts/conductors) of Wiec, disposed on the base of the electronic module chamber and extending towards the filter and further configured to be electrically coupled to the water-in-fuel sensor when the filter is coupled to the filter head of Miller, to accurately and effectively measure a water level in the fuel water separator system (see Wiec paragraph 5 – “At least one electrical contact is disposed proximate the first end and operatively connectable to an electronic control unit.  Multiple sensor contacts are disposed proximate the second end.  The sensor contacts are configured to detect multiple water levels and provide an output on each water level detected.  The at least one electrical contact is configured to send the output to an electronic control unit”).


The combination of Miller in view of Wiec teaches the fuel water separator filter system of claim 1, wherein Miller further teaches the first fuel water separator filter receives the fuel from a fuel tank (see Miller FIGS. 1-2, fuel tank 12), the first fuel water separator filter supplying filtered fuel to the second fuel water separator filter, and the second fuel water separator filter supplying the filtered fuel to the engine (see Miller paragraph 21 – “A first detachable fuel filter assembly 15 is preferably attached to the dual fuel filter head portion 23 of the module housing 18 upstream from the fuel pump 17, and a second detachable fuel filter assembly 16 is preferably attached to the dual fuel filter head portion 23 downstream from the fuel pump 17”) (see Miller paragraph 34 – “the dual fuel filter pump module 14 will be attached to the engine 10 by mounting the module housing 18 to the engine housing 11 in a conventional manner…could be mounted to the chassis of the vehicle or work machine…can be mounted on various types and sizes of engines”).

Regarding Claim 6:
The combination of Miller in view of Wiec teaches the fuel water separator filter system of claim 1, wherein Miller further teaches the fuel inlet (see Miller FIG. 2, housing fuel inlet passage 40) supplies the fuel to an unfiltered fuel region of the filter of the first fuel water separator filter (see Miller FIG. 5, first inlet filter 30) and the fuel outlet (see Miller FIG. 2, housing fuel outlet passage 41) receives the fuel from a filtered fuel region of the filter of the first fuel water separator filter (see Miller FIG. 5, second outlet filter 36) (see Miller paragraphs 19-21 – “The module housing 18 defines a housing fuel 

Regarding Claim 7:
The combination of Miller in view of Wiec teaches the fuel water separator filter system of claim 1, wherein Miller further teaches the differential pressure sensor measures a pressure drop across the filter of the first fuel water separator filter (see Miller paragraph 18 – “the dual fuel filter pump module 14 including various types of electronically-controlled and/or electrically-powered components, including…fuel temperature sensor, a pressure sensor, a fuel pump, a water-in-fuel sensor, and a fuel heater.  The pressure sensor could sense the pressure differential across the filters, and communicate such to the electronic control module 24…”).

Regarding Claim 8:
The combination of Miller in view of Wiec teaches the fuel water separator filter system of claim 1, wherein Miller further teaches the water-in-fuel sensor measures a water level in a water reservoir of the first fuel water separator filter (Examiner’s note:  this claim limitation is intended use of a water-in-fuel sensor) (see Miller paragraphs 29-30 – “the first fuel filter assembly 15 could include any type of water-in-fuel sensor known in the art…an electrical water-in-fuel sensor or a water level indicator…”).




The combination of Miller in view of Wiec teaches the fuel water separator filter system of claim 1.  Additionally, Miller teaches a fuel heater of various types and it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the heater of Miller, as modified by Wiec, to include a disk type heater to achieve the desirable result of heating fuel) (see Miller paragraph 18 – “the dual fuel filter pump module 14 including various types of electronically-controlled and/or electrically-powered components, including…fuel temperature sensor, a pressure sensor, a fuel pump, a water-in-fuel sensor, and a fuel heater…”) (see Miller paragraph 29 – “a fuel heater of various types…a coil heater positioned below the fuel filter 30a and/or a thin film heater attached to an inner surface 59 of the fuel filter assembly housing 43”).

Regarding Claim 25:
The combination of Miller in view of Wiec teaches the fuel water separator filter system of claim 1, wherein Wiec teaches that it is known in the art to utilize a water-in-fuel sensor including pin-like structures in combination with a filter for a fuel water separator system (see Wiec FIGS. 8A and 8B, vertically oriented water sensors including a stack or series of conductors (contacts) 802a, 802b, 802c) (see Wiec paragraph 29 – “a water fuel separator 200 to detect fill levels…sensor contacts 12a, 12b, 12c are configured as pin-like structures”) (see Wiec paragraphs 48-49), wherein the pin-like structures appears to include metal contacts or conductors extending axially 
Miller and Wiec are analogous inventions in the art of teaching a fuel water separator filter system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fuel water separator filter system of Miller to include an electrical contact (metal pin-like contacts/conductors) of Wiec, extending axially into the filter head and configured to contact the electrical contact when the filter is coupled to the filter head of Miller, to accurately and effectively measure a water level in the fuel water separator system (see Wiec paragraph 5 – “At least one electrical contact is disposed proximate the first end and operatively connectable to an electronic control unit.  Multiple sensor contacts are disposed proximate the second end.  The sensor contacts are configured to detect multiple water levels and provide an output on each water level detected.  The at least one electrical contact is configured to send the output to an electronic control unit”).

Regarding Claim 26:
The combination of Miller in view of Wiec teaches the fuel water separator filter system of claim 1, wherein Miller further teaches the water-in-fuel sensor comprises a center tube and a strainer (see Miller FIG. 5, cylindrical core defining a center passage 46 and a filter element/strainer/medium 45) (see Miller paragraph 29 – “Each fuel filter 30a and 30b includes a cylindrical core defining a center passage 46, and a filter element 45 comprised of a medium that is suitable for separating contaminants and defining outer peripheral passages 47”), the center tube and strainer formed from an Examiner’s note:  original specification paragraph 27 of the current application filed on 03/30/2017 states “The water-in-fuel sensor 530 and strainer 534 may be formed from an electrically conductive polymer, such as a plastic material…”) (see Miller paragraphs 19 and 31 – “The module housing 18 is formed to include the pump housing 20 and the fuel filter head portion 23.  The module housing 18 (further includes both the fuel filter assemblies 15, 16) is preferably molded from the plastic material in a conventional manner…a plastic material…is preferred because it is less expensive…Plastic is also preferred by its ability to insulate electrical components embedded in the plastic…”).


Response to Arguments
Applicant's arguments filed 01/07/2021 have been considered but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous claim objections regarding claims 1, 2 and 6 have been considered and are withdrawn.
The previous 112(b) rejection regarding claims 1, 2, 6-8 and 24-26 has been considered and is withdrawn.  However, a new set of 112(b) claim rejection is made (see above).
Applicant argues on pages 7-9 of the Remarks section “None of the cited references disclose, teach, or suggest ‘a differential pressure sensor disposed within 
Examiner respectfully disagrees.
Regarding the amended, independent claim 1 limitation “…configured to measure a pressure drop only across the first fuel water separator filter”, this claim limitation is intended use of a differential pressure sensor.  Furthermore, Miller teaches multiple filters in a fuel water separator filter system including a differential pressure sensor and an electronic control module 24, wherein the differential pressure sensor is in communication with the electronic control module to further detect when a pressure value exceeds a threshold, hence a filter needs to be replaced (remaining life of the filter has been exceeded)) (see Miller paragraphs 4, 5, 16) (see Miller paragraph 18 – “the dual fuel filter pump module 14 including various types of electronically-controlled and/or electrically-powered components, including…fuel temperature sensor, a pressure sensor, a fuel pump, a water-in-fuel sensor, and a fuel heater.  The pressure sensor could sense the pressure differential across the filters, and communicate such to the electronic control module 24…”).








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKASH K VARMA/Examiner, Art Unit 1773                                                                                                                                                                                                        

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773